Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on November 04, 2021.
Response to Amendment
3.	Applicant’s amendment filed on November 04, 2021, with respect to claims 1-14 has been received, entered into the record and considered.
4.	As a result of the amendment, claims 1 and 8 has been amended.
5.	Claims 1-14 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Background of the Invention, here in after “Background”, in view of Stark et al (US 2004/0083336 A1).
	As per claim 1, Background discloses:
	- a system for performing cascading search, the system comprising (a system for performing cascading search, Para [0008], line 1-4, “FIG. 2 illustrates a cascading search system 19 comprising a similarity searcher 8, a similarity search database 10”), 
- a controller controlling said associative memory array to perform a similarity search of a similarity query in said first section and an exact search of an exact query in said second section  (Para [0006], line 5-15, “a group of molecules may be found using a similarity search of first portion 2 which comprises a molecular fingerprint; a subsequent exact 
	- a similarity match processor to generate a match row comprising match bit indications aligned with each similarity matched column, said match row indicating which columns have first portions which match to said similarity query (similarity matching search with matching similarity query, Fig. 2, 3, Para [0009], “Search system 19 may perform a similarity search followed by an exact search. Initially, similarity searcher 8 performs a similarity search to find candidate vectors from similarity search database 10 that have similar data in one of their vector portions to the similarity search query”), 
- and an exact match processor to output exact match columns from among said similarity matched columns as indicated by said match row, said exact match columns have second portions which match said exact query (exact matching with exact match query or keyword, Fig. 2-3, Para [0006], “a subsequent exact search on the similarity search results, for example a keyword search, may then be performed on metadata that is either in second portion 2 or retrieved from sources indicated by metadata pointers in second portion 2”).
Background does not explicitly disclose an associative memory array having columns separated into a first section of each column and a second section of each column, said associative memory array storing a plurality of multiportion data vectors, each said multiportion data vector stored in a separate column and having a first portion stored in said first section of said separate column and a second portion stored in said second section of said separate column. However, in the same field of endeavor Stark in an analogous art discloses an associative memory array having columns separated into a first section of each column and a second section of each column, said associative memory array storing a plurality of multiportion data vectors, each said multiportion data vector stored in a separate column and having a first portion stored in said first section of said separate column and a second portion stored in said second section of said separate column (column partitioned into plurality of hierarchical blocks (i.e. column separated into first section second section), Para [0105]), and storing data in separate column, for performing a similarity or exact search, Para [0098], [0259], [0238], [0263], [0277]-[0279]).
Therefore, it would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Stark into the method of the background of applicant’s own invention to perform an in-memory search for exact or similar data in an efficient way, (Stark, Para [0107]).
As per claim 2, rejection of claim 1 is incorporated, and further Background discloses:
- wherein said similarity match processor utilizes a similarity metric which is one of: Tanimoto search, a Hamming search, an L1 search, an L2 search and a Jaccard search (Para [0004], “Similarity search metrics may compare features present in a query molecular fingerprint and features present in a candidate molecular fingerprint. Examples of such metrics are a Tanimoto, a Hamming, an L1, an L2 or a Jaccard search. Chemistry often uses the Tanimoto metric to quantify similarity between molecular fingerprints”).
As per claim 3, rejection of claim 1 is incorporated, and further Stark discloses:
- wherein said exact match processor to search said match row for match bits indicating similarity matched columns (matching rows and column for each match, Para [0102], [0154]).
As per claim 4, rejection of claim 1 is incorporated, and further Stark discloses:
- wherein said controller to produce a modified exact search query by appending a search bit to said exact search query in the same bit position and with the same bit value as match bits indicating similarity matched columns (searching bit to exact search query, Para [0115], [0122]).
As per claim 5, rejection of claim 1 is incorporated, and further Background discloses:
- wherein said first portion is a molecular fingerprint and said second portion is metadata associated with said molecular fingerprint (Para [0005], “first portion 2 may comprise a molecular fingerprint and second portion 3 may comprise metadata or metadata pointers associated with the molecular fingerprint. First portion 2 may be of an equal or different size to second portion 3”).
As per claim 6, rejection of claim 1 is incorporated, and further Background discloses:
- wherein said first portion is a header containing source address data and said second portion is payload associated with said header (Para [0005], “Multiportion vectors may comprise more than one type of data, so in the network administrator example, the first portion 2 may be a header that comprises addressing and transport information, and the second portion 3 may be a payload comprising files or other data”).
As per claim 7, rejection of claim 1 is incorporated, and further Background discloses:
- wherein said first portion is a fingerprint and said second portion is metadata associated with said fingerprint (Para [0006], “a group of molecules may be found using a similarity search of first portion 2 which comprises a molecular fingerprint; a subsequent exact search on the similarity search results, for example a keyword search, may then be performed on metadata that is either in second portion 2 or retrieved from sources indicated by metadata pointers in second portion 2”).
As per claims 8-14,
Claims 8-14 are method claims corresponding to system claims 1-7 respectively and rejected under the same reason set forth to the rejection of claims 1-7 above.
Response to Arguments
8.	Applicant's arguments filed on November 04, 2021 with respect to claims 1-24 have been fully considered but they are not deemed to be persuasive. 
In response to applicant’s argument in page 6-7, applicant argued that, Stark does not disclose an associative memory array having columns separated into a first section of each column and a second section of each column, said associative memory array storing a plurality of multiportion data vectors, each said multiportion data vector stored in a separate column and having a first portion stored in said first section of said separate column and a second portion stored in said second section of said separate column. Examiner disagree and respectfully response that, Stark teaches column partitioned into plurality of hierarchical blocks (i.e. column separated into first section second section), in Para [0105]), and storing data in separate column, for performing a similarity or exact search, Para [0098], [0259], [0238], [0263], [0277]-[0279]).
Therefore, Stark and Background of the invention teaches an associative memory array having columns separated into a first section of each column and a second section of each column, said associative memory array storing a plurality of multiportion data vectors, each said multiportion data vector stored in a separate column and having a first portion stored in said first section of said separate column and a second portion stored in said second section of said separate column as claimed. 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167